Barnes, Fawcett and Sedgwick, JJ.,
dissenting.
We are unable to concur in the majority opinion. The reasons for our dissent, briefly stated, are as follows: The opinion holds that the sale by a brewer of sealed cases, containing 24 quart or pint bottles of beer, to one not a licensed retailer of intoxicating liquors is a sale at retail, and a violation of the statutes regulating the sale of intoxicating liquors regardless of conditions or price. It defines the terms wholesale and retail in a manner quite at variance with the generally adopted meaning of those words when applied to the sale of other commodities. The statement of facts contained in the majority opinion wholly eliminates the question of price, which ought to be *170stated and considered in order to correctly decide the main question presented for our determination. It is agreed by the parties to this controversy that the Metz Brothers Brewing Company is solely a manufacturer of beer, and that its business has been conducted by it and its predecessor in the city of Omaha for more than 30 years; that during all of that time it has been disposing of its product in the following manner: That in 1909 the defendant had a wholesale license, but no license to do a retail business. During that year, as in all preceding years, it sold beer directly to individuals for their own use or own consumption, delivering it at the homes of citizens of Omaha, and shipping it to parties outside of the city in cases containing not less than two dozen bottles; some of the cases holding two dozen pint bottles and others two dozen quart bottles. The cases are made of wood with a hinged lid and catch. After a case is filled the lid is fastened down and sealed by putting a wire through the catch and fastening it so that no one can open the case except by breaking the seal or box. The defendant does not manufacture anything except beer, and does not handle liquors of any other description. It sold no beer in bottles to any one, either at the brewery or elsewhere, during 1909, except in cases containing the number of bottles above mentioned. No one can buy beer from the defendant by the glass, or any number of bottles less than a full case. The cases described are the original packages in which the beer is put up at the brewery, and the same kind of cases are sold to all, whether saloon-keepers for resale or individuals for home consumption. The retail price of the pints is 15 cents a bottle, and the quarts .25 cents a bottle. The price charged by the defendant for a case of pints is only $1.30, and for a case of quarts $2.25. The price is the same to all, and the question is not asked whether the case is for resale or for home consumption. It appears that only about 2 per cent of the bottled beer sold for home consumption is sold by saloons. There is no personal solicitation of orders for *171beer. Tbe orders for cases of beer come over tbe telephone and by mail, the former generally from citizens of Omaha, and the latter from persons outside of the city. Defendant keeps teams for the purpose of delivering its beer, but, so far as the evidence shows, saloon-keepers do not so deliver the beer sold by them. No purchaser of a case of beer at the brewery is ever permitted to open it and drink any of the beer on the premises. Defendant has never sold beer by the glass or the single bottle, or in any other manner than in the original packages above described. During the 30 years defendant and its predecessor have been in business its beer has been sold for home consumption in unbroken packages, the cases being of the same kind and size as sold to the saloon-keepers, either in or outside of Omaha. In many it/stances it is impossible to know whether an order is given by one who is a saloon-keeper or not. The percentage of beer which the defendant sells in original cases for home consumption is about 10 per cent, of its total output, the remaining 90 per cent, being sold to retail dealers. Former police boards, and the authorities of the city of Omaha, have been aware of the practice of the defendant in selling its beer in such unbroken packages for home consumption during all of the time it has been in business. Defendant’s beer is made in Omaha, Nebraska, and the sales referred to in this case were made in that city to parties residing in the state, and in. some instances to parties residing outside of the state. The beer is delivered either to residences or to saloons indiscriminately, and the same price is charged to all.
To our minds, the sales above described are sales at wholesale, and not at retail as held by the majority opinion. The Century Dictionary defines the word “wholesale” as follows: “Sale of goods by the piece or iri large quantity, as distinguished from retail. * * * In the mass; in the gross; in great quantities; hence, without due discrimination or distinction;” and the word “retail” is defined as “a piece cut off; * * * a shred, rem*172nant; * * * The sale of commodities in small quantities or parcels, or at second-hand; a dealing out in small portions; opposed to wholesale. * * * In small quantities; a little at a time. * * * To sell in small quantities or parcels. * * * To sell at second-hand.” And a “retailer” is defined as “one who sells or deals out goods in small parcels, or at second-hand.” In State v. Hawkins, 91 N. Car. 626, it was said: “To retail means, generally, to sell by small quantities, in broken parts, in small lots or parcels, not in bulk.” In Bridges v. State, 37 Ark. 224, the court said: “Alcohol is embraced in any one of the terms, goods, toares or merchandise. To sell by small parcels or quantities, and not in the gross, is to retail.” In Tripp v. Hennessy, 10 R. I. 129, it appears that the police officers purchased from Hennessy ten gallons of whiskey, which he drew from a cask containing a much larger quantity. The question presented was whether this was a sale at wholesale or retail. It was held that the word “wholesale” was used in the statutes in its common and popular sense. The court said: “The sale here involves the idea of breaking up, and dividing, and parceling out the goods which are held by the seller in larger parcels or packages in which he has purchased, and excludes the idea of selling a thing whole and unbroken.” We think the court there announced the correct idea as to the distinction between wholesale and retail. Again, that question is not to be determined alone by the quantity, but by the quantity, the conditions, and the price. In that case there was a sale of ten gallons of Avhiskey, yet it was held that it was a sale at retail, because it was a ■ sale of the broken portions of the original package. Tf the ten gallons of whiskey had been in H.’s place of business in the original package and he had sold it to the police officers, from the language of the court thére could be no question but what it would have been held to be a sale at Avholesale. For example, a manufacturer or a wholesale grocer sells a retailer a case containing turn dozen cans of peaches at his AAdiolesale price. No one Avill *173contend that such a sale is not at wholesale. The retailer opens the case and sells a customer one can or a half dozen cans. That is a sale at retail. The brewer sells a case or two dozen bottles of beer direct to the saloon-keeper. That is conceded by the majority opinion to be a sale at wholesale. The saloon-keeper breaks the seal, opens the case, and sells a single bottle or a half dozen bottles to the consumer. That must be conceded to be a sale at retail. The difference therefore is that in the one case it is sold as a whole or original package for a wholesale price, while in the other the original package is broken up and the contents sold in smaller quantities to suit the consumer at a retail price, yet, according to the majority opinion, if the defendant received from both A and B, at the same hour, telephone orders for a case of beer each, the sale to A, if he were a saloon-keeper, would be at wholesale, and the sale to B, if he were not a licensed retail dealer in intoxicating liquors, would be at retail. We are utterly unable to concur either in the logic or the conclusion of this opinion.
In Haley v. State, 42 Neb. 556, it appears- that bottles of intoxicating liquors were each enclosed in a paper wrapper or box, which was sealed with sealing wax, and a number of the paper boxes, each containing a flask of such liquor, were packed in a wooden box by a party in St. Louis, Missouri, and shipped to his agent at Republican City, Nebraska, and the agent opened the wooden box, took the paper boxes in which the flasks of liquor were contained therefrom, and sold them separately. This court held that the wooden box, and not the sealed paper box or wrapper and the bottle therein enclosed, was the original package, and such sale was a violation of the law of this state regulating the license and sale of malt, spirituous and vinous liquors. Under the reasoning in that case the wooden cases in which the defendant is selling its beer are the original packages, and we do not think the selling of such original packages, considering that they are sold at a wholesale price, is a sale of intoxi*174eating liquors at retail. In order to constitute a sale at retail, the original package must he broken up and its contents distributed or retailed to consumers. In our view of the matter, the word “retail” is very badly defined in the majority opinion. The tests by which to ascertain the meaning of that word, there set forth, are inadequate to explain the various meanings in which the word has been used in the different decisions of the courts, and in various business transactions. Its meaning is always to be determined from the context, from the circumstances under which it is used, and from the general scope, purpose and meaning of the article or provision in which it appears. It will not do to say that a sale to a consumer is a sale at retail, because consumers have the right to purchase at wholesale, and undoubtedly frequently do so. It will not do to say that a sale to one who has a license is a sale at wholesale, and to one who has no license is a sale at retail, because manifestly one who has a license may buy at retail, and one who has no license may purchase in wholesale lots. It will not do to say that the object of the Gibson law was to compel the manufacturer to deal with jobbers and retailers, because the spirit and intention of the Slocumb law, of which that law is a part, is to curb and restrict retailers and allow communities to expel them altogether, without preventing those individuals who insist upon their personal right to buy liquor from procuring it from the manufacturers and from using it themselves as they may see fit. It will not do to say that it is unlawful for the sellers of liquor, who are duly licensed, to deliver the articles that they sell. The statute will not bear such construction. It contains no provision upon that subject, except that section 5 of the original Slocumb law states that the license shall state the place where the liquor is being sold, and the form of the license prescribed leaves a blank for that purpose. This clearly is for the purpose of enabling the public to know where the business is located, and enable it to identify the responsible parties. It cannot be construed to mean *175that the sales in all cases must be complete by delivery and payment at the particular building that is named in the license. To determine then the meaning of the word “retail” as it is used in the third section of the Gibson law, we must consider the whole act; the evil which existed at that time, which it was proposed to remedy, and the nature of the remedy adopted by the legislature. It is so notorious, and so much a matter of public interest, that courts may take notice that good citizens throughout the state were complaining of the method used by manufacturers and wholesalers of liquor through the instrumentalities of the public saloon. It is not. necessary to enumerate the evils that were supposed to originate from .this unholy combination. The first section of the act forbids manufacturers to become interested in any liquor license for the retail sale of liquors. The second section prohibits manufacturers to assist in procuring a license for sale at retail. Section 8 provides that the license to a wholesaler shall not entitle him to engage in retail traffic in liquors. Section 4 prohibits him from constructing or renting any buildings, etc., in which to conduct “the retail sale” of liquors; and Section 5 forbids any person from soliciting or receiving from any person, trust or association as aforesaid, any assistance in procuring any license for the retail sale of liquors, and also forbids any person from leasing any building, etc., owned by any one engaged in the manufacture, or as a wholesaler of liquors, in which to conduct the retail trade. The act does not define what the legislature meant by the retail sale, nor what was meant by manufacture and jobbing. There is no direct provision in the act from which it can be determined when a man is a jobber or when he is engaged in the retail trade. Considering the evil that the legislature was seeking to remedy, the purpose that it had in view, and the remedy that it proposed to provide, it was wholly unnecessary to define retail and wholesale. The matter was thoroughly understood. The legislature was aiming at the manufacturer on the one side and the saloon on the *176other, and everybody knew what that meant. They did not say that the manufacturer shall sell only at wholesale, and shall not sell at retail, but they used invariably the expression, “retail sale,” meaning the retail business, as it was then known, to wit, the saloon business. The legislature followed tip this purpose from every point. It forbade the manufacturer to assist the saloon-keeper to get a license; it forbade him to have any interest in licenses; it forbade him to own any interest in the saloon business; it forbade anybody that had stock in his company to own any interest in the saloon business, and it forbade the saloon-keeper to ask or to receive the assistance of the manufacturer in getting a license, or to let or use any building for saloon purposes that the manufacturer was in any way interested in. Through it all is the manifest purpose to divorce the manufacturers from the saloon business, and it seems clear to us that the legislature never intended to prohibit the manufacture and sale of beer entirely. The policy of the law plainly is to require those who insist upon buying intoxicating liquor as a personal privilege to take it directly from the manufacturer without encouraging saloons or jobbers, and to interfere as little as possible wi‘,h those citizens who disapprove of the whole business. The fact that the legislature failed to define the words “wholesale” and “retail,” we are told in the majority opinion, should require us to construe those words in a special or limited sense, and they should not be given their ordinary and commonly understood meaning. To our minds that fact presents the strongest reason for giving the words their generally understood and commonly accepted definition, and it seems clear that the legislature intended that this should be done.
Finally, for the courts to undertake to suppress the brewers of this state by the indirect method of refusing a license to carry on their business as a penalty for transacting it as they have done for 30 years with the acquiescence of the public, and without any statute directly *177and plainly changing that custom, and without giving them, with their enormous capital, an opportunity to adjust themselves, their property and their business to new conditions, would be not only unjust and oppressive, but an invasion of the province of the legislature. We are of opinion that such an important change in the policy of the state should be made by direct and unequivocal legislation, and with reasonable opportunity to capital so invested to adjust itself to the changed conditions, and not by judicial declaration.
To our minds it seeius clear that the district court was wrong in holding that the sales in question were retail sales; that its judgment, although based upon other premises, was right and should be affirmed.